199 F.2d 955
52-2 USTC  P 9558
Theodore KOPPELMAN, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10733.
United States Court of Appeals Third Circuit.
Argued Nov. 17, 1952.Decided Dec. 1, 1952.

Monte Appel, Washington, D.C.  (Blair, Korner, Doyle & Appel, Washington, D.C., on the brief), for appellant.
Joseph Goetten, Washington, D.C.  (Charles S. Lyon, Asst. Atty. Gen., Ellis N. Slack, Carolyn R. Just, Sp. Assts, to Atty. Gen., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
In this family partnership case, the Tax Court rightly recognized that, as far as its validity for income tax purposes was concerned, it was governed by the rule of Commissioner v. Culbertson, 337 U.S. 733, 69 S.Ct. 1210, 93 L.Ed. 1659.  So tested the Court found that the agreement in which the trustees of the trust or trusts created by the petitioner were named as a partner was not made in good faith and with a business purpose with intent to carry on an enterprise in partnership with the trust or trusts.  There is ample evidence in the record considered as a whole to justify that finding.


2
The decision of the Tax Court will be affirmed.